                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Deisy Jaimes, et al.
                               Plaintiff,
v.                                                    Case No.: 1:17−cv−08291
                                                      Honorable Jorge L. Alonso
Cook County, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 29, 2018:


        MINUTE entry before the Honorable Sidney I. Schenkier: Motion hearing held.
Plaintiffs' motion to compel discovery (doc. #[83]) is granted with the limitations as
described on the record. Defendants shall provide the discovery by a rolling order on a
rolling basis beginning 11/19/18 and to be completed by no later than 12/21/18, provided
that defendants shall produce a sample of 40 of the files responsive to Request for
Production No. 18 by no later than 11/28/18. Plaintiffs' oral motion for defendant to
produce the medical examiner file as to Erica Aguirre is denied without prejudice,
pursuant to the agreement by defense counsel to make inquiry as to whether the file can be
obtained. Plaintiffs' motion to compel Cook County to designate and produce Rule
30(b)(6) witness(es) (doc. #[85]) is granted in part and denied in part as follows: (1) the
motion is granted at to Topic Nos. 3 and 5 limited to the three−year time period
(November 2012− November 2015) except as to the portions of the topics related to Ms.
Aguirre, for which the time period is five years (November 2010−November 2015), (3)
the motion is granted as to Topic Nos. 8−9 and 18−19 for the time period November
2010−November 2015; and (4) the motion is denied as to Topic No. 4. As stated on the
record, the parties are ordered to have meet and confer by no later than the end of business
day today about the timing for the Rule 30(b)(6) depositions. By no later than 11/02/18,
the parties are to file a joint statement setting forth the dates of the Rule 30(b)(6)
depositions, the topics to be covered on each date, and the identity of the witnesses who
will cover each topic. The status hearing set for 12/11/18 at 9:00 a.m. before the
magistrate judge remains unchanged. Mailed notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
